DETAILED ACTION
This is a non-final office action on the merits in response to communications on 12/23/2021.  Claims 15-23, 30-32 are pending and addressed below.

Election/Restrictions
Applicant’s election without traverse of Group I claims 15-23, 30-32 in the reply filed on 12/23/2021 is acknowledged.
Claims 24-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2009/0210092).
Regarding claim 30, Park et al. teaches:
a driver configured to move the robot; 
a sensor module configured to sense image information of an external object; 
a map storage configured to store position information of objects in a space where the robot travels; 
(at least figs. 1-7, [0031]-[0048] discuss robot moving unit 30, camera 100, discuss “The map stored in the database is produced beforehand in the form of a topological map. The three-dimensional position of each object on the map and the three-dimensional positions of local feature points in the environment around each object are stored”);
and 
a controller configured to:
generate first vision information based on the image information of the external object sensed by the sensor module, and 
set the current position of the robot based on the position information stored in the map storage and the first vision information;
(at least figs. 9-10, [0067]-[0072] steps 310-340 [0094]-[0096] steps 410-440 discuss camera unit acquires environmental image, get extracted object local feature points from image, compare extracted object local feature points from image with local feature points of an object model stored in the databased of the robot body 200, select candidate nodes on which the robot can be located;     at least [0097] step 450 discuss final candidate node);

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2009/0210092).
Regarding claim 15, Park et al. teaches:
controlling, by a controller of the robot, a vision sensor of a sensor module of the robot to generate first vision information based on image information of a sensed object; 
searching a vision information storage of a map storage, by the controller, for stored vision information corresponding to the first vision information; 
matching, by the controller, the first vision information generated by the vision sensor with second vision information stored in the vision information storage of the map storage; 
generating one or more vision-based candidate positions based on a matching result of the matching; 
(at least figs. 9-10, [0067]-[0072] steps 310-340 [0094]-[0096] steps 410-440 discuss camera unit acquires environmental image, get extracted object local feature points from image, compare extracted object local feature points from image with local feature points of an object model stored in the databased of the robot body 200, select candidate nodes on which the robot can be located);
and 
in response to the one or more vision-based candidate positions including a single vision-based candidate position corresponding to the first vision information, setting, by the controller, the single vision-based candidate position as the current position of the robot  (at least figs. 9-10, [0067]-[0072] 
Park et al. does not explicitly teach:
in response to the one or more vision-based candidate positions only including a single vision-based candidate position;
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Park et al. with in response to the one or more vision-based candidate positions only including a single vision-based candidate position since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.  In this case, as the prior art teaches a range of plural vision-based candidate nodes/positions, the claimed range of only a single vision-based candidate position overlaps or lies inside ranges disclosed by the prior art.

Regarding claim 22, Park et al. teaches:
wherein the map storage stores position information of objects in a space where the robot travels and the vision information storage, and 
wherein the vision information storage stores vision information about specific objects among the objects in the space where the robot travels (at least figs. 9-10, [0067]-[0072] steps 310-340 [0094]-[0096] steps 410-440 discuss camera unit acquires environmental image, get extracted object local feature points from image, compare extracted object local feature points from image with local feature points of an object model stored in the databased of the robot body 200, select candidate nodes on 

Claims 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2009/0210092) as applied to claim 15 above, and further in view of Karlsson (US 20050182518).
	Regarding claim 20, Park et al. does not explicitly teach:
	controlling, by the controller, the vision sensor to generate third vision information while the robot travels; and 
	calculating, by the controller, position information of an object included in the third vision information and then storing the position information together with the third vision information in the vision information storage;
	However, Karlsson teaches:
	controlling, by the controller, the vision sensor to generate third vision information while the robot travels; and 
	calculating, by the controller, position information of an object included in the third vision information and then storing the position information together with the third vision information in the vision information storage;
	(at least figs. 5A-6, 8, [0086]-[0141] discuss “robot 502 detects new physical landmarks and revisits previously detected or "old" physical landmarks”,  “A process in a visual front end or visual localization process for recognizing a new landmark will be described in greater detail later in connection with FIG. 10”,  visual sensors 616, using images to detect new landmarks and “when a new physical landmark is encountered, the Visual Front End 602 stores (i) the 3-D coordinates of the 3-D features in the local reference frame for the landmark in a database, such as a landmark database 606”, fig. 10 [0158]-[0170] discuss using images from camera to create new landmark and “the process 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Park et al. with controlling, by the controller, the vision sensor to generate third vision information while the robot travels; and calculating, by the controller, position information of an object included in the third vision information and then storing the position information together with the third vision information in the vision information storage as taught by Karlsson to maintain data for visual localization and for SLAM.

	Regarding claim 21, Park et al. does not explicitly teach:
	calculating, by the controller, position information of the object using depth information of the object sensed by a depth sensor including in the sensor module of the robot;
	However, Karlsson teaches:
	calculating, by the controller, position information of the object using depth information of the object sensed by a depth sensor including in the sensor module of the robot;
	(at least figs. 5A-6, 8, [0086]-[0141] discuss “robot 502 detects new physical landmarks and revisits previously detected or "old" physical landmarks”,  “A process in a visual front end or visual localization process for recognizing a new landmark will be described in greater detail later in connection with FIG. 10”,  visual sensors 616, using images to detect new landmarks and “when a new physical landmark is encountered, the Visual Front End 602 stores (i) the 3-D coordinates of the 3-D features in the local reference frame for the landmark in a database, such as a landmark database 606”, fig. 10 [0158]-[0170] discuss using images from camera to create new landmark and “the process 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Park et al. with calculating, by the controller, position information of the object using depth information of the object sensed by a depth sensor including in the sensor module of the robot as taught by Karlsson to maintain data for visual localization and for SLAM.

Regarding claim 22, Park et al. teaches:
wherein the map storage stores position information of objects in a space where the robot travels and the vision information storage, and 
wherein the vision information storage stores vision information about specific objects among the objects in the space where the robot travels (at least figs. 9-10, [0067]-[0072] steps 310-340 [0094]-[0096] steps 410-440 discuss camera unit acquires environmental image, get extracted object local feature points from image, compare extracted object local feature points from image with local feature points of an object model stored in the databased of the robot body 200, select candidate nodes on which the robot can be located;     [0037] discuss map and position of each object on the map and positions of local feature points are stored);
	In addition and in the alternative, Karlsson teaches:
	wherein the map storage stores position information of objects in a space where the robot travels and the vision information storage, and 

	(at least figs. 5A-6, 8, [0086]-[0141] discuss “robot 502 detects new physical landmarks and revisits previously detected or "old" physical landmarks”,  “A process in a visual front end or visual localization process for recognizing a new landmark will be described in greater detail later in connection with FIG. 10”,  visual sensors 616, using images to detect new landmarks and “when a new physical landmark is encountered, the Visual Front End 602 stores (i) the 3-D coordinates of the 3-D features in the local reference frame for the landmark in a database, such as a landmark database 606”, fig. 10 [0158]-[0170] discuss using images from camera to create new landmark and “the process identifiably stores the features, the 3-D positions, and, optionally, the approximate 2-D image locations corresponding to the features for the image that is used as the reference. For example, the 3-D position and the 2-D image location for a feature can be stored in a record in the Feature Table 804 described earlier in connection with FIG. 8”,   in particular [0075]-[0077] discuss camera systems that provide a stereoscopic view) to maintain data for visual localization and for SLAM ([0086]-[0141]);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Park et al. with wherein the map storage stores position information of objects in a space where the robot travels and the vision information storage, and wherein the vision information storage stores vision information about specific objects among the objects in the space where the robot travels as taught by Karlsson to maintain data for visual localization and for SLAM.

Regarding claim 23, Park et al. teaches:
wherein the vision information includes a location position on a map for a corresponding object (at least figs. 9-10, [0067]-[0072] steps 310-340 [0094]-[0096] steps 410-440 discuss camera unit acquires environmental image, get extracted object local feature points from image, compare extracted 
Park et al. does not explicitly teach:
at least one of a character for the corresponding object, a shape of the corresponding object or vision data of the corresponding object;
	 However, Karlsson teaches:
	in addition and in the alternative, wherein the vision information includes a location position on a map for a corresponding object;
	at least one of a character for the corresponding object, a shape of the corresponding object or vision data of the corresponding object;
	(at least figs. 5A-6, 8, [0086]-[0141] discuss “robot 502 detects new physical landmarks and revisits previously detected or "old" physical landmarks”,  “A process in a visual front end or visual localization process for recognizing a new landmark will be described in greater detail later in connection with FIG. 10”,  visual sensors 616, using images to detect new landmarks and “when a new physical landmark is encountered, the Visual Front End 602 stores (i) the 3-D coordinates of the 3-D features in the local reference frame for the landmark in a database, such as a landmark database 606”, fig. 10 [0158]-[0170] discuss using images from camera to create new landmark and “the process identifiably stores the features, the 3-D positions, and, optionally, the approximate 2-D image locations corresponding to the features for the image that is used as the reference. For example, the 3-D position and the 2-D image location for a feature can be stored in a record in the Feature Table 804 described earlier in connection with FIG. 8”,                                in particular fig. 8 [0117]-[0141] [0123] discuss “For example, a landmark can be characterized by a plurality of 3-D features. The Feature Table 804 includes fields for a Landmark ID, a Feature ID for each 3-D feature stored, a Feature descriptor associated with 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Park et al. with wherein the vision information includes a location position on a map for a corresponding object, and at least one of a character for the corresponding object, a shape of the corresponding object or vision data of the corresponding object as taught by Karlsson to maintain data for visual localization and for SLAM.

Allowable Subject Matter
Claims 16-19, 31-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664